         Case 2:19-cr-00262-GMN-DJA Document 48 Filed 11/10/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar No. 13644
     SUPRIYA PRASAD
 3   Assistant United States Attorney
     District of Nevada
 4   501 Las Vegas Blvd. So., Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336
     supriya.prasad@usdoj.gov
 6   Attorneys for the United States

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8

 9                                                  2:19-cr-00262-GMN-DJA
     UNITED STATES OF AMERICA,                      2:19-cr-00262- JCM -DJA
10
                   Plaintiff,                       STIPULATION TO CONTINUE
11                                                  SENTENCING HEARING
                   v.                               (Third Request)
12
     JAIME MENDOZA,
13
                   Defendant.
14

15

16           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

17   Trutanich, United States Attorney, and Supriya Prasad, Assistant United States Attorney,

18   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,

19   and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for Jaime Anthony

20   Mendoza, that the Sentencing Hearing currently scheduled for November 18, 2020 at 11:00

21   a.m., be vacated and continued to a date and time convenient to the Court, but no less than 45

22   days.

23

24
         Case 2:19-cr-00262-GMN-DJA Document 48 Filed 11/10/20 Page 2 of 3




 1          The Stipulation is entered into for the following reasons:

 2          1.     On October 7, 2020, defense counsel filed a sentencing memorandum, which

 3   included an expert report.

 4          2.     Previously, the government requested additional time to prepare for sentencing,

 5   gather discovery materials relevant to the defendant’s expert report, and, if necessary, acquire a

 6   rebuttal witness.

 7          3.     After requesting the materials from counsel, the government filed a motion to

 8   compel production of expert discovery on October 23, 2020. That motion is still pending.

 9          4.     The defendant is not incarcerated and does not object to the continuance.

10          5.     The parties agree to the continuance.

11          This is the third stipulation to continue filed herein.

12          DATED this 10th day of November 2020.

13          NICHOLAS A. TRUTANICH                                RENE L. VALLADARES
            United States Attorney                               Federal Public Defender
14
            By /s/ Supriya Prasad                                By /s/ Nisha Brooks-Whittington   .
15          SUPRIYA PRASAD                                       NISHA BROOKS-WHITTINGTON
            Assistant United States Attorney                     Assistant Federal Public Defender
16

17

18

19

20

21

22

23

24

                                                       2
         Case 2:19-cr-00262-GMN-DJA Document 48 Filed 11/10/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2

 3                                               2:19-cr-00262-GMN-DJA
     UNITED STATES OF AMERICA,                   2:19-cr-00262- JCM -DJA
 4
                   Plaintiff,                     ORDER
 5
                   v.
 6
     JAIME MENDOZA,
 7
                   Defendant.
 8

 9

10         IT IS ORDERED that the sentencing hearing currently scheduled for November 18, 2020 at

11   11:00 a.m. be vacated and continued to Wednesday, January 6, 2021, at the hour of 1:00 p.m.

12   in Courtroom 7D before Judge Gloria M. Navarro.

13
                  Dated this _______
                                10 day of November 2020.
14

15                                                   _______________________________________
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

                                                 3
